As filed with the Securities and Exchange Commission on September 17, 2007 Registration No. 33-81102 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Firstwave Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Georgia (State or Other Jurisdiction of Incorporation or Organization) 58-1588291 (I.R.S. Employer Identification Number) 7000 Central Parkway NE Suite 330 Atlanta, GA 30328 (Address of Principal Executive Offices, Including Zip Code) Brock Control Systems, Inc. 1993 Stock Option Plan (Full title of the Plans) Richard T. Brock Chief Executive Officer Firstwave Technologies, Inc. 7000 Central Parkway NE Suite 330 Atlanta, GA 30328 (678) 672-3100 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Copies to: Ward S. Bondurant, Esq. Morris, Manning & Martin, LLP 1600 Atlanta Financial Center 3343 Peachtree Road, N.E. Atlanta, Georgia 30326 (404) 233-7000 EXPLANATORY STATEMENT Firstwave Technologies, Inc., formerly known as Brock Control Systems, Inc. (the “Company”), is filing this Post-Effective Amendment No.1 to Form S-8 Registration Statement (this “Post-Effective Amendment”) to withdraw and remove from registration the unissued and unsold securities previously registered by the Company pursuant to its Registration Statement on Form S-8 filed with the Securities and Exchange Commission on July 1, 1994 (Registration No.33-81102) (the “Registration Statement”). The Registration Statement registered 250,000 shares of the Company’s common stock, no par value to be issued, offered and sold pursuant to the Brock Control Systems, Inc. 1993 Stock Option Plan. DEREGISTRATION OF UNSOLD SECURITIES Pursuant to the undertakings contained in the Registration Statement, the Company is filing this Post-Effective Amendment to deregister all of the securities registered under the Registration Statement that remain unsold as of the date hereof. As a result of this deregistration, no securities remain registered for sale pursuant to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and Rule 478 thereunder, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Atlanta, State of Georgia, on this 17th day of September, 2007. FIRSTWAVE TECHNOLOGIES, INC. By: /s/ Richard T. Brock Richard T. Brock Chief Executive Officer
